Citation Nr: 1330038	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran had active duty service from January 1956 to December 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

In an August 2012 statement, the Veteran raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder, to include pleura plaques disease, to include as due to asbestos exposure.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran's current tinnitus is related to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 ); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting the claim of entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus began during active service.  Specifically, he asserts that he was exposed to acoustic trauma coincident to his duties as a radioman in the United States Navy, as he was required to transmit and receive radio transmissions while wearing headphones, and thus he experienced constant popping, static, and cracking noises in his ears.  He further reported that he experienced constant high pitched ringing in his ears since service.  In this regard, the Veteran's Form DD 214 shows a military occupational specialty of a radioman, in the United States Navy.  

Service treatment records include the report of a January 1956 induction examination, which is negative for complaints, treatment, or a diagnosis of tinnitus.  
The report of a December 1959 separation examination is negative for a diagnosis of tinnitus. 

Post-service records include an August 2009 VA outpatient audiological consultation record.  At the time, the Veteran reported a long standing history of noise exposure as a result of his service as a radio operator in the United States Navy.  Specifically, he reported that he was tasked with working on Morse code during his time in service.  He further reported constant bilateral tinnitus.  Regarding post-service noise exposure, he reported that he drove trucks.  He denied ear surgery, as well as any other ear disease. 

The Veteran was afforded a VA examination in November 2011.  The examiner stated that he reviwed the Veteran's claims file. The examiner checked "no" in the box that asked whether the Veteran reported recurrent tinnitus.  The examiner did not provided a diagnosis or opinion addressing the etiology of the claimed tinnitus. 

The Board acknowledges that the November 2011 VA examiner did not provide a diagnosis of tinnitus or an opinion addressing the etiology of the claimed disorder.  In this regard, although the examiner reportedly reviewed the Veteran's claims file, he examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears since that time.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the November 2011 VA examination report is of no probative value.  

In sum, the Board finds that the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving as a radioman is consistent, competent, and credible.  See Id.  The Veteran's service personnel records show his military occupational specialty as a radioman aboard the USS PRESERVER and the USS SAN PABLO, supporting his claimed exposure to noise.  Further, tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented written statements regarding his in-service incurrence of noise exposure and tinnitus, and there is evidence of current constant ringing in the Veteran's ears, as shown during the course of VA outpatient treatment in August 2009. 

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


